PER CURIAM.
In this workers’ compensation appeal, Appellant challenges an order of the Judge of Compensation Claims (JCC) awarding a statutory guideline attorney’s fee as set forth in section 440.34(1), Florida Statutes (2010). On remand pursuant to Castellanos v. Next Door Co., 192 So.3d 431 (Fla. 2016), we affirm the attorney fee and cost order of October 8, 2014, on the basis of the JCC’s alternate ruling. Competent, substantial evidence exists to support the JCC’s alternative finding in support of the fee awarded. Appellant failed to satisfy his burden of proof regarding the requested attorney’s fees. Specifically, Appellant failed to introduce evidence delineating the attorneys within the subject law firm who worked the hours claimed in the Verified Petition for Attorney Fees and/or to establish the appropriate hourly rate for the attorney hours expended.
AFFIRMED.
WOLF, ROWE, and M.K THOMAS, JJ., CONCUR.